Citation Nr: 0703159	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  01-06 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) to the left shoulder, Muscle Groups (MGs) 
II, III and IV, currently evaluated as 30 percent disabling.

2. Entitlement to an increased evaluation for residuals of a 
left median and ulnar nerve injury, with post operative 
residuals of a carpal tunnel release, currently evaluated as 
20 percent disabling.

3. What evaluation is warranted for a left shoulder gunshot 
wound scar?


REPRESENTATION

Appellant represented by:	Theodore Jarvi, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from January to July 1963 and 
from July 1964 to July 1967.  He has had subsequent periods 
of service in the Army Reserve, to include service in support 
of Operation Enduring Freedom.  
 
This case came to the Board of Veterans' Appeals (Board) from 
an April 2000 decision by the Phoenix, Arizona, Regional 
Office (RO) which denied the veteran's claims for entitlement 
to increased ratings for the issues on appeal.  The case was 
remanded in September 2002 and December 2003 for further 
development.
 
By rating action in March 1980 entitlement to service 
connection was granted for left shoulder gunshot wound 
residuals, and a 20 percent rating was assigned.  Service 
connection was also granted for residuals of a left median 
nerve injury, and a 10 percent rating was assigned. 
 
The veteran's left shoulder gunshot wound residuals, and 
residuals of a left median nerve injury were increased to 30 
percent disabling and to 20 percent disabling respectively by 
a December 1993 rating decision.  These ratings have remained 
in effect since. 
 
A Travel Board hearing was held in June 2002, and a 
transcript of that hearing is in the file.  Subsequently, the 
current claims were remanded by the Board in September 2002 
and December 2003 for further development and have now been 
returned to the Board.   
 
The veteran has undergone extensive VA examinations since 
October 1981 to include recent examinations in March 2003, 
April 2004, May 2005, June 2005, and January 2006.  The file 
also contains other medical records and photographs.  These 
reveal an extensive scar at the posterior left shoulder and a 
smaller scar on the lateral aspect of the left shoulder.  
These scars sometimes have been described as tender and 
painful, and sometimes not.  In light of the decision in 
Esteban v. Brown, 6 Vet.App. 259 (1994), and the fact that 
such a rating is inextricably intertwined with the intent of 
the appellant's appeal, the issue what rating is warranted 
for left shoulder gunshot wound scarring is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of further action that is required on your part.
 
 
FINDINGS OF FACT
 
1.  The veteran's left shoulder gunshot wound residuals, 
muscle groups II, III and IV, (minor) are manifested by no 
more than a severe muscle injury of Muscle groups  II, III or 
IV.
 
2. The veteran's residuals of a left median and ulnar nerve 
injury are demonstrated by no more than mild incomplete 
paralysis of the lower radicular nerve group.
 
 
CONCLUSIONS OF LAW
 
1. The current 30 percent rating for left shoulder gunshot 
wound residuals, involving Muscle groups II, III, and IV is 
the maximum schedular rating allowable by law.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 
4.71a, Diagnostic Codes 5200, 5201, 5202, 5203, 4.73, 
Diagnostic Codes 5302, 5303, 5304 (2006).
 
2. The criteria for a rating in excess of 20 percent rating 
for residuals of a left median and ulnar nerve injury have 
not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.3, 4.6, 4.124a, Diagnostic Code 8512 
(2006).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002, April 
2003, January 2004,  and March 2006 correspondence, amongst 
other documents considered by the Board, generally fulfills 
the provisions of 38 U.S.C.A. § 5103(a), save for a failure 
to provide notice addressing the type of evidence necessary 
to establish an effective date for the disabilities for which 
service connection was claimed.  The claims were 
readjudicated in a July 2006 supplemental statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish an effective date is harmless because 
the preponderance of the evidence is against the claim.  
Hence, any question regarding what effective date would be 
assigned is moot.
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
claims for VA benefits.  In this case, any error was cured by 
providing notice and readjudicating the claims.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claims, to include the opportunity to 
present pertinent evidence and testimony.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, including numerous VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 
 
Background 
 
The veteran contends that his service-connected left shoulder 
gunshot wound residuals, Muscle groups II, III and IV, and 
residuals of a left median and ulnar nerve injury, with post 
operative residuals of a carpal tunnel release, are 
manifested by increased adverse symptomatology that warrants 
increased ratings.  It is requested that the veteran be 
afforded the benefit of the doubt. 
 
Service medical records reveal that in August 1966, the 
veteran suffered a left shoulder gunshot wound.  The wound 
was debrided and primary closure delayed until the end of the 
month.  A February 1967 hospital report noted that the wound 
separation had finally healed.  The report went on to note 
the veteran was wounded by a 50 caliber bullet.  The wound 
was described as superficial with no bone, nerve, or vessel 
injury.  A physical examination of the wound revealed it was 
healed with some underlying soft tissue loss.  The veteran 
had full range of motion and no treatment was necessary.  He 
was returned to duty.  
 
An October 1981 VA examination noted that the veteran 
underwent a carpal tunnel release procedure in 1979.  The 
examiner noted that it appeared the veteran's left hand was 
only minimally disabled.  
 
An October 1982 VA examination noted an irregular somewhat 
depressed stellated incision over the left scapula mostly 
over the infraspinatus fossa.  Rotator cuff motion was 
satisfactory.  No loss of abduction, flexion, or rotation was 
noted and intrinsic muscles of the left hand were intact.
 
A September 1985 VA examination noted complaints of chronic 
pain, loss of strength, and a tendency to drop glasses.  The 
examiner noted the veteran was muscular and mounted the 
examining table with ease.  Left shoulder motion was 
complete.  The left arm diameter was 11 1/8  inches while the 
right arm was 11 7/8 inches.  The left forearm was 10 inches 
and the right was 10 and a half inches.  There was a large 
scar over the infraspinatus fossa left shoulder which 
measured 4 and a half by 2 and a half inches.  There was some 
loss of subcutaneous fat and muscle mass in the infraspinatus 
area.  There was no intrinsic atrophy of the left hand.  
 
An April 1990 VA Medical Center MRI in April 1990 was 
unremarkable.  The reviewer noted, "I do not see an obvious 
cause for the patient's pain"
 
A May 1991 VA examination noted that a July 1986 
electromyographic study revealed a mild abnormality of the 
left median nerve which was so slight as to be considered 
within normal limits.  There was a normal range of left upper 
extremity motion, including the elbow, wrist, and left hand. 
The examiner opined that:
 
(The veteran) does not have a left median 
nerve injury due to a gunshot wound of 
the left shoulder. The (veteran) did not 
have a median nerve injury at any time 
and the carpal tunnel release (he 
underwent in 1979) was done at a time 
when the clinical findings were not 
significant.  The present condition of 
the veteran does not include atrophy of 
any musculature enervated by the median 
nerve nor does it show clinical weakness 
of this musculature, and does not show a 
fifth sensory loss over the specific area 
enervated by the median nerve in the hand 
or other of the sites of the area in the 
skin which is enervated by the median 
nerve.
 
The examiner further opined that:
 
Because of the gunshot wound, and loss of 
tissue over the left scapula and 
persistent pain and other symptoms 
associated with this physical injury, the 
patient may be considered to have an 
impairment that is mild.
 
A September 1992 VA examination noted left shoulder abduction 
to 160 degrees, forward flexion to 160 degrees, internal and 
external rotation to 60 degrees.  He complained of pain with 
any motion.  Strength was 4/5 in all directions.  
 
A neurological examiner noted the veteran was very muscular 
and did a lot of exercise and swimming. There was essentially 
a normal range left upper extremity motion.  The examiner 
noted that the veteran's injury was of the left shoulder 
girdle with involvement of the supraspinatus muscles.  He 
opined that:
 
Based on the MRI findings of 1990 and 
electromyographic findings of 1990, I do 
not see that he has any neurological 
dysfunction.  I believe the basic problem 
is musculoskeletal.  
 
A June 1993 VA neurological examination noted a prior VA 
Medical Center neurology clinic finding of muscle wasting in 
the left supraspinatus groove as well as over the top of the 
shoulder.  The examiner also noted a diminished sense of 
pinprick in the left hand but no other findings of 
distinction.  On electromyographic study there was some 
irritability of the left supraspinatus and infraspinatus 
muscles.  Residuals of a 1979 left carpal tunnel syndrome 
surgery were noted.  The examiner opined that based on his 
evaluation, "the rating diagnosis should be one of shoulder 
muscle injury and of residuals of median nerve injury with 
the combined impairment being one of a moderate degree of 
impairment."

A July 1993 VA examination noted left shoulder abduction to 
170 degrees, forward flexion to 160 degrees, and normal 
internal and external rotation.  There was mild muscle 
atrophy of the left shoulder girdle.  Both arms measured 131/4 
inches around, and both forearms measured 111/2 inches in 
diameter. Strength was 4/5 in all directions. 

A June 1995 VA examination noted that the left arm was one 
quarter inch smaller than the right; and, the left forearm 
was one-half inch smaller than the right.  He noted however 
that the veteran was right hand dominant and this was 
considered a normal variant.  Left shoulder motion studies 
revealed abduction to 25 degrees less than the right.  
Forward elevation was full.  No loss of any joint movement at 
the elbow, wrist, or left hand was noted.  The examiner noted 
some parasthesias in the ulnar distribution of the left hand 
with some mild loss of full abduction of the left shoulder.
 
At a June 1999 VA examination, the examiner noted that in 
spite of complaints of progressive pain and dysfunction the 
veteran only took Advil.  The veteran reportedly strenuously 
exercised his left arm including swimming.  Objective 
findings included a well healed scar just inferior to the 
left scapular spine.  There was also a smaller less 
conspicuous scar over the point of the left shoulder which 
represented an entry wound.  This scar was associated with 
underlying tissue loss.  There was marked tightness and 
tenderness in the surrounding shoulder muscles and 
particularly the left trapezious infraspinatus, 
supraspinatus, and deltoid compared to the right shoulder.  
Strength was 5/5 on the right; 4+/5 on the left biceps and 
triceps; and wrist flexion was 5/5.  Sensation examination 
revealed decreased pinprick surrounding this area of the 
scar, and on the underside of the left arm and over the left 
hand in the medial and ulnar dermatomes.  Radial sensations 
were intact.  There was no gross left hand muscle atrophy.  
Atrophy was seen in the infraspinatus, supraspinatus and 
deltoid muscles.  Electromyography and nerve conduction 
studies were ordered.  The examiner opined that he did, "not 
feel there is enough objective evidence to support a 
diagnosis of brachial plexopathy secondary to the gunshot 
wound  The (electromyography and nerve conduction studies 
were ) anatomically inconsistent."
 
In March 2003, the veteran underwent a VA joints and 
neurological examination.  The examiner noted he reviewed the 
claims file prior to examination.  It was noted that the 
veteran incurred a through and through gunshot wound to the 
left shoulder entering the front and exiting through the back 
of the shoulder.  He was hospitalized for 4 and a half months 
and returned to duty.  After service he was a police officer 
for 13 years during which time his left shoulder was 
aggravated by his work.  In 1979, he underwent carpal tunnel 
release surgery.  The veteran was currently a police and Army 
Reserve chaplain.  He reported intermittent deep left 
shoulder pain from inside right through his back.  This was 
reportedly worse with damp weather, straining, or lifting.  
He was not taking any medications, and exercised his shoulder 
at home.  
 
Examination revealed a healthy looking veteran in no acute 
distress.  There was a good range of neck motion.  There was 
some left shoulder girdle atrophy as seen from the front.  
There was a three millimeter lateral shoulder entry wound 
scar.  In the back of the shoulder inferior to the spine or 
scapula was an extensive scarring dimpled area five 
centimeter by three centimeter exit wound.  Sensation was 
decreased at the posterolateral aspect of the left shoulder, 
down the upper back of the arm just below the scar 
posteriorly.  Range of motion studies revealed active 
abduction to 140 degrees, forward flexion to 130 degrees, 
internal rotation to 80 degrees, external rotation to 80 
degrees, and adduction to 40 degrees. There was pain at 
extreme of motion.  There was general weakness to Muscle 
groups II, III, IV; atrophy of thenar eminence left hand; and 
a slightly weakened grip. Sensation in the fingertips was 
normal.  Left arm circumference was two centimeters smaller 
than the right, and the left forearm circumference was one 
centimeter smaller.  The left hand circumference was one-half 
a centimeter smaller.  June 1999 x-rays noted multiple metal 
fragments in the soft tissue, however the underlying bone 
structures were fairly well preserved. The examiner's 
impression was that:
 
This wound was a through and through 
wound which started on the other aspect 
of the left shoulder, exiting through the 
musculature just inferior to the spine of 
the scapula.  I would classify this as 
penetrating rather than superficial and 
has apparently affected muscles that 
abduct and externally rotate the shoulder 
and the residuals are as described 
above.  He does have fairly good range of 
motion of this shoulder but any lifting 
over twenty pounds or repetitive use and 
lifting his shoulder overhead would be 
associated with weakness of this, 
incoordination, increased pain, on motion 
the flare up of all symptoms.  I was not 
able to document any specific paralysis 
of nerve root or peripheral nerve as 
although the muscles were weak, the(y) 
did function.
 
The neurological examiner noted a thorough neurological 
evaluation was performed in 1999 with no clear-cut evidence 
of nerve impairment beyond involvement of the supra and 
infraspinatus muscles.  This was clarified in electromyograms 
in 1995 and 1999.   On examination motor examination revealed 
5/5 strength with good bulk and normal tone in all muscle 
groups with the exception of opponent pollicis on the left 
shoulder which were 4+/5 and superior and infraspinatus 
muscles which were 5-/5.   The examiner noted that, "I do 
not see any clear-cut evidence of atrophy fasciculations; I 
do not have a tape measure to measure."  The rest of the 
muscle examination revealed 5/5 strength with good bulk and 
tone.  The examiner noted that:
 
In summary, (the veteran) sustained an 
injury to his left shoulder in 1966 that 
impaired a suprascapular nerve that is 
the nerve to the supra and 
infraspinatus.  These muscles are most 
active in the first third of extension of 
the shoulder.  No other neurologic 
problems are noted
 
At an April 2004 VA neurological examination some slight 
atrophy of the left shoulder girdle was noted as compared to 
the right shoulder.  There was 5-/5 motor strength of the 
left shoulder in a diffuse way most likely due to the fact 
that the veteran was right handed but there might well be 
some mild weakness in and around the left shoulder girdle.  
No definable weakness was noted in the intrinsic left hand 
muscles.  Reflexes were 2+ and symmetric. and biceps, triceps 
1+ of brachial radialis, and 2 in the finger flexors.  
Sensory examination was normal.  The examiner noted:
 
In summary, the patient obviously 
suffered a gun shot wound in 1966 
entering the anterior left shoulder and 
exiting in the area of the scapula.  
There was probably some mild tissue 
damage including some muscle damage, but 
nothing significant.  There is no 
involvement in the median and ulnar 
nerves as a result of this injury and 
there is no anatomical way to explain 
this.
 
I am really unable to explain what "set 
off or caused the sudden worsening of his 
left arm pain in 1979." His limitations 
are generally that of fatigability to 
muscles with some minimal weakness around 
the left shoulder.  There is no 
limitation of motion. There is no 
incoordination. There is no excess 
fatigability, but some.  No definable 
swelling or deformity beyond the scars.  
As mentioned above, there is a minimal 
amount of atrophy as to be expected.  The 
patient does have chronic pain. He 
certainly did not appear to be that way 
during the examination.
 
At a May 2005 VA peripheral nerve examination, the examiner 
noted that he had seen the veteran in March 2003 and in April 
2004.  His situation was relatively the same although perhaps 
deteriorating in the sense that he was getting older and had 
less tolerance of strength in the left side.  In March 2003, 
it was the examiner's impression that the veteran had a 
suprascapular nerve injury due to the gunshot wound and that 
there were no other neurological problems.  In April 2004, 
there was no evidence of medial or ulnar nerve disease that 
could be explained on the basis of the veteran's injury. He 
had increasing pain for unknown reasons.  The examiner noted 
that the veteran suffered an injury to the suprascapular 
nerve affecting the first third of shoulder extension.  This 
had remained static.  He did have more pain which the 
examiner opine might be related to the aging process, some 
inadvertent stretch, or compound injury.  The examiner noted 
that, "I did not see the abductor pollicis brevia weakness, 
but I am unable to explain it on the basis of the gunshot 
wound. The media nerve palsy also cannot be explained on that 
basis."  Overall, the neurological disorder was mild. 
 
At a January 2006 VA peripheral nerve examination the 
examiner noted that she was asked to describe the track of 
the gunshot wound, any wound and nerve pathology, the 
severity of any nerve and muscle damage, and extent of the 
veteran's disability.  The examiner noted that a general 
surgical evaluation in February 1967 and a May 1967 
orthopedic evaluation were reviewed. The February 1967 noted 
that the gunshot wound was "apparently without injury to 
bone, nerve, or major vessels."  The examiner felt no 
further treatment was necessary except for possible plastic 
surgery of scar.  
 
The examiner noted a small wound, left lateral deltoid and 
much larger exit wound inferior to the scapular spine.  There 
was mild loss of bulk of the left deltoid muscle, and 
significant loss of bulk to the left infraspinatus muscle as 
a direct result of injury.  The entry point of the bullet was 
the left lateral deltoid. The bullet appeared to have tracked 
medially posterior to the scapula, and exited through the 
infraspinatus muscle.  The bullet track itself caused damage 
through the deltoid and infraspinatus muscle with significant 
loss of bulk in the latter.  This was supported by his 5- 
deltoid strength and 4+ infraspinatus weakness seen on 
examination.  The veteran also had damage to the 
suprascapular nerve with resultant mild weakness in the 
supraspinatus muscle (5- ), as evidenced by electromyographic 
and nerve conduction studies in June 1999.  The injury was 
consistent with the anatomical location of the bullet wound. 
The examiner noted further that:
 
There is no evidence of median nerve 
dysfunction at this time, either 
clinically, or by his 
(electromyographic/nerve conduction 
studies) of June 1999.  The patient does 
have mild evidence of C8 root 
dysfunction, as evidenced by his slight 
weakness in hand intrinsic, and loss of 
sensation along the ulnar side of his 
hand and forearm.  However, (I) am unable 
to relate this lesion anatomically to his 
gunshot wound.    The brachioplexus lies 
anterior to his shoulder, whereas the 
bullet tract was posterior to the 
scapula, so I do not see how his bullet 
injury could have resulted in a 
brachioplexus injury. His 
(electromyographic/nerve conduction 
studies) of the ulnar nerve was also 
normal, again, not supporting the 
brachioplexus injury.  Therefore, I (do) 
feel this is not related to his shoulder 
injury, and most likely secondary to some 
unrelated problem, such as C8 
radiculopathy.
 
At a January 2006 VA joints examination shoulder motion study 
revealed active and passive abduction to 100 degrees, forward 
flexion to 155 degrees, internal rotation to 90 degrees, and 
external rotation to 85 degrees.  There was no change with 
repeat flexion. There were some complaints of pain on 
abduction and external rotation. There was no weakness, 
fatigability or incoordination but functional impairment left 
shoulder on range of motion was judged to be close to 
moderate.
 
The file contains extensive and numerous copies of private 
and VA Medical Center treatment records.  These range from at 
least 1980 to the present.  None of these records indicate 
more than mild to moderate residuals of a gunshot wound to 
the left shoulder, Muscle groups II, III and IV.  Further; 
they do not support a finding of more than mild, if any, 
residuals of a left median and ulnar nerve injury.
 
Criteria/Analysis
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The veteran's service-connected left shoulder gunshot wound 
residuals are rated, in part, based on limitation of motion. 
In such cases, the Board must consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45. 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse. A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997). 

The Board has reviewed all of the evidence in the claims 
file, with emphasis on the medical evidence with respect the 
criteria for rating the veteran's residuals of a gunshot 
wound, Muscle groups II, III and IV, and left median and 
ulnar nerve injury.  The evidence includes, but is not 
limited to: service medical records, hearing testimony and 
contentions, extensive private medical records, extensive VA 
medical treatment records, and numerous VA examination 
reports. The Board will summarize the relevant evidence where 
appropriate, and the analysis will focus specifically on what 
the evidence shows, or fails to show with respect to the 
claims for the increased disability ratings in question. 
 
a. Left shoulder gunshot wound residuals
 
The evidence of record reflects that the veteran is right- 
handed. Therefore, his left shoulder is considered his minor 
or nondominant extremity. See 38 C.F.R. § 4.69 (2006).  The 
veteran's current claim for an increased rating was received 
in April 2000.
 
Pursuant to 38 C.F.R. § 4.56 (2006), muscle disabilities are 
evaluated as follows:
 
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.
 
(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:
......

(4) Severe disability of muscles--
(i) Type of injury. Through and 
through or deep penetrating wound 
due to high- velocity missile, or 
large or multiple low velocity 
missiles, or with shattering bone 
fracture or open comminuted fracture 
with extensive debridement, 
prolonged infection, or sloughing of 
soft parts, intermuscular binding 
and scarring. (ii) History and 
complaint. Service department record 
or other evidence showing 
hospitalization for a prolonged 
period for treatment of wound. 
Record of consistent complaint of 
cardinal signs and symptoms of 
muscle disability as defined in 
paragraph (c) of this section, worse 
than those shown for moderately 
severe muscle injuries, and, if 
present, evidence of inability to 
keep up with work requirements. 
(iii) Objective findings. Ragged, 
depressed and adherent scars 
indicating wide damage to muscle 
groups in missile track. Palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in 
wound area. Muscles swell and harden 
abnormally in contraction. Tests of 
strength, endurance, or coordinated 
movements compared with the 
corresponding muscles of the 
uninjured side indicate severe 
impairment of function. If present, 
the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive 
effect of the missile. (B) Adhesion 
of scar to one of the long bones, 
scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle. (C) 
Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive 
contraction of an opposing group of 
muscles. (F) Atrophy of muscle 
groups not in the track of the 
missile, particularly of the 
trapezius and serratus in wounds of 
the shoulder girdle. (G) Induration 
or atrophy of an entire muscle 
following simple piercing by a 
projectile. Id.
 
The veteran is currently assigned a 30 percent evaluation for 
his service-connected left shoulder disability, which is his 
nondominant upper extremity, under the provisions of 
Diagnostic Code 5302-5303.
 
The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5302, 
provide that the function of muscle group II is the 
depression of arm from vertically overhead to hanging at side 
(the extrinsic muscles of the shoulder girdle involved are 
the Pectoralis major II (costosternal); latissimus dorsi and 
teres major (teres major, although technically an intrinsic 
muscle, is  included with latissimus dorsi)).  This muscle 
group also allows for the downward rotation of scapula using 
the pectoralis  minor; and the rhomboid, which are also 
extrinsic muscles of the shoulder girdle.  This Code provides 
a maximum 30 percent rating for a severe muscle impairment of 
the nondominant arm. 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5303, 
provide that the function of muscle group III is to elevate 
and abduct the arm to shoulder level, and to allow forward 
and backward swinging of arm.  This group acts with the 
intrinsic shoulder girdle muscles, that is, the Pectoralis 
major I (clavicular), and the deltoid.  This Code provides a 
maximum 30 percent rating for a severe muscle impairment of 
the nondominant arm.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5304, 
provide that the function of muscle group IV is the 
stabilization of  shoulder against injury in strong 
movements, holding head of humerus in socket; abduction;  
outward rotation and inward rotation of arm.  The intrinsic 
muscles of shoulder girdle are the Supraspinatus; 
infraspinatus and teres minor; subscapularis, and the 
coracobrachialis. This Code provides a maximum 20 percent 
rating for a severe muscle impairment of the nondominant arm.

Significantly, however, the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting upon the 
shoulder.  38 C.F.R. § 4.55(d) (2006).  In this respect, 
consideration of the rating criteria for a limitation of left 
shoulder motion reveals that a 40 percent evaluation may be 
granted if there is unfavorable ankylosis of the 
scapuohumeral articulation with abduction limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2006).

In this case, the veteran's left shoulder disability involves 
muscle groups II, III, and IV.  Even assuming that the 
veteran incurred a severe injury to each of these muscle 
groups, because each of these muscle groups act upon a single 
unankylosed joint, namely the left shoulder, the maximum 
allowable schedular rating is 30 percent.  The fact that the 
left shoulder is not ankylosed was clearly demonstrated at 
the January 2006 VA examination which revealed left shoulder 
abduction to 100 degrees, forward flexion to 155 degrees, 
internal rotation to 90 degrees, and external rotation to 85 
degrees. 
 
The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2006).
 
Although some weakness of the left shoulder was noted on VA 
examination in January 2006, the weakness did not cause any 
additional objectively demonstrable limitation.  There were 
no flare-ups and no evidence of fatigue or lack of endurance. 
Consequently, the veteran is adequately compensated for the 
muscle injury to Muscle Groups II, III and IV, and a rating 
in excess of 30 percent is not warranted. Id.
 
The Board further finds that the evidence does not present 
any extraordinary factors, such that the service-connected 
gunshot wound residuals of the left arm have markedly 
interfered with the veteran's employment or has required 
frequent hospitalizations.  In the absence of such factors, 
consideration of the application of 38 C.F.R. § 3.321(b)(1) 
is not in order.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).
 
In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
b. Residuals, left median and ulnar nerve injury, with post 
operative residuals of a carpal tunnel release.
 
Under DC 8512, a 20 percent rating may be assigned for mild 
incomplete paralysis of the minor lower radicular group. A 30 
percent rating requires moderate incomplete paralysis of the 
minor lower radicular group.  38 C.F.R. § 4.124a, Diagnostic 
Code 8512.
 
The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The rating for 
peripheral nerves is for unilateral involvement; when 
bilateral, the ratings are combined with application of the 
bilateral factor. 38 C.F.R. § 4.124a.
 
In this case, VA examinations have consistently revealed 
complaints of weakness and tingling in his left hand, as well 
as problems with dropping objects since the 1980s.  He 
underwent a carpal tunnel release surgery in 1979. The 
medical history of complaints appears to have begun 
subsequent to this procedure.  Throughout this period, 
however, his left hand grip strength has uniformly been 
assessed as 4/5 or better.  Slight atrophy of the muscles was 
noted and medically explained as being normal in a right 
handed individual. .  
 
VA has gone to extraordinary efforts to evaluate the level of 
disability of the veteran's median and ulnar nerve injury.  
Significantly in one neurological study after another no 
median or ulnar nerve injury has been identified.  The 
reports have uniformly reported normal results.  Several 
examiners have questioned whether there ever was any median 
or ulnar nerve injury.  At the May 1991 VA examination the 
need for a carpal tunnel release procedure was questioned as, 
"the clinical findings at the time were not significant."
 
In March 2003, a VA examination, the examiner noted, "I was 
not able to document any specific paralysis of nerve root or 
peripheral nerve as although the muscles were weak, the(y) 
did function."  Similarly, an April 2004 VA neurological 
examination, the examiner summarized that:
 
There is no involvement in the median and 
ulnar nerves as a result of this (gunshot 
wound) injury and there is no anatomical 
way to explain this.
 
The VA examiner in May 2005 noted that he had seen the 
veteran in March 2003 when he opined that the appellant had a 
suprascapular nerve injury and that there were no other 
neurological problems; and, in April 2004 found no evidence 
of medial or ulnar nerve disease explainable on the basis of 
the veteran's injury.  Overall, the neurological disorder was 
mild.  .
 
At the January 2006 VA peripheral nerve examination, the 
examiner noted no evidence of median nerve dysfunction, 
either clinically, or by his electromyographic/nerve 
conduction study of June 1999.  He opined that the veteran's 
nerve injuries were in fact not related to his shoulder 
injury, and were most likely secondary to an unrelated 
problem, such as C8 radiculopathy.
 
In light of the foregoing, and while considering the fact 
that the veteran has mild atrophy in the thenar eminence and 
moderate weakness of the intrinsic muscle groups of the hands 
and of grip strength, the evidence demonstrates that the 
veteran's left shoulder and hand disability approximates no 
more than mild incomplete paralysis under Diagnostic Code 
8512.  Therefore he is not entitled to an increased rating.  
In this latter regard, the record shows that left hand grip 
strength though decreased, has at no time measured less than 
4/5, and his sensory examination is only mildly diminished.  
Upper extremity strength at the shoulders, wrists, and elbows 
has measured 4+/5 or better, and his tone, coordination, 
reflexes and pulses have been intact.  Finally, while the 
veteran has had difficulty with dropping objects, he remains 
independent in activities of daily living. It appears that 
the veteran's nerve impairment primarily manifests in sensory 
disturbances. Therefore, this disorder is best classified as 
mild in severity and ratings higher than 20 percent are thus 
not warranted.
 
In reaching this decision the Board considered other 
Diagnostic Codes, but once again the preponderance of the 
evidence is against finding entitlement to a rating in excess 
of 20 percent.  Diagnostic Code 8514 provides for a 20 
percent rating for mild or moderate impairment of the radial 
nerve, but severe impairment is necessary to justify a 40 
percent rating.  38 C.F.R. § 4.124a, Code 8514.
 
Under DC 8515, a 20 percent disability rating is warranted 
for the minor upper extremity for moderate incomplete 
paralysis of the median nerve. A 40 percent disability rating 
is warranted for the minor upper extremity for severe 
incomplete paralysis of the median nerve. 38 C.F.R. § 4.124a, 
Code 8515.  Such a degree of impairment is not shown due to 
the gunshot wound.
 
For the same reasons as cited above, the Board finds that the 
veteran's left hand disability approximate impairment that is 
no more than mild in severity, and the veteran's 
symptomatology therefore also does not meet the criteria for 
ratings higher than 20 percent under DC 5307. In order to 
warrant higher ratings under DC 5307, his disability must be 
found to be severe in nature.
 
The Board is aware that the veteran has significant symptoms 
in his left shoulder, but the objective evidence shows that 
over the years examiners have not reported significant 
limitation of motion.  Indeed, the  disability due to the 
posterolateral left shoulder gunshot wound has been described 
as mild. 

Finally, the evidence presents no record of extraordinary 
factors, such that the service-connected median nerve 
neuropathy has markedly interfered with the veteran's 
employment or has required frequent hospitalizations. In the 
absence of such factors, the Board is not required to discuss 
any further the possible application of 38 C.F.R. § 
3.321(b)(1) for this disability.  Bagwell v. Brown, 9 Vet. 
App. 337.
 
 
ORDER
 
An increased evaluation for residuals of a gunshot wound to 
the left shoulder, Muscle Groups II, III and IV, is denied.
 
An increased evaluation for residuals of a left median and 
ulnar nerve injury, with post operative residuals of a carpal 
tunnel release, is denied.
 
 

REMAND
 
As noted above the veteran is service connected for left 
shoulder gunshot wound residuals, and for residuals of a 
median and ulnar nerve injury.  The records also reveal a 
lateral shoulder entry wound scar, and an extensive scarred 
dimpled area measuring five centimeters by three centimeters 
due to the exit wound at the posterior left shoulder.  It 
does not appear, however, that the RO considered the 
assignment of a separate evaluation for residual scarring 
referable to these residuals of the service connected left 
shoulder gunshot wound.  Accordingly, the claim must be 
remanded for an additional examination to assess the severity 
of the veteran's left shoulder gunshot wound scars.  Such 
consideration is intrinsic to the appeal presented by the 
appellant.

Therefore, the appeal is REMANDED for the following actions:  
 
1.  The RO should send the appellant a 
corrective notice under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
remaining claim on appeal, as outlined by 
the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
corrective notice should, among other 
things, invite the appellant to submit 
any additional evidence or argument he 
has in his possession that may further 
his claim.
 
2.  Schedule the veteran for a VA skin 
examination to ascertain the nature and 
severity of any residual left shoulder 
gunshot wound scarring.  The claims 
folder must be made available to the 
examiner for review. Clinical findings 
should be elicited so that both the old 
and new rating criteria may be applied. 
See 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7804, 7805 (2002); 38 C.F.R. §  
4.118, Diagnostic Codes 7801, 7804, 7805 
(2006). The examiner should address 
whether the scars are deep or 
superficial, the size of the scars, 
whether the scars are unstable, whether 
the scars are painful on examination, or 
whether the scars otherwise cause a 
limitation of function of the affected 
part.  Photographs of both the lateral 
and posterior left shoulder scars should 
be taken.  The rationale for all opinions 
should be explained in detail. 
 
3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in total compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.
 
4.  If, while in remand status, 
additional evidence or information 
received, or not received, triggers a 
need for further development, assistance 
or notice, such as providing the 
appellant with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 2002 
& Supp. 2006); 38 C.F.R. §  3.159(b). 
 
5.  Thereafter, the RO must adjudicate 
the appellant's claim.  The RO is advised 
that it is to make determinations based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the appellant and any other 
applicable legal precedent. If any 
benefit sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.  
                
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


